Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
 

Information Disclosure Statement
The information disclosure statement(s) submitted on 09/15/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Amendment to claims of 09/23/2021 is acknowledged.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Hart on 10/05/2021.
The application has been amended as follows: 
23. (Currently amended) A boot, comprising: 
a first fastening region, a second fastening region, and a pleated region between the first fastening region and the second fastening region; 
wherein the first fastening region includes connecting regions, at least one of lobe regions or guide regions, and a connector seat region that has a connector seat region surface and an opposing undersurface, wherein there is at least one inner groove located on the undersurface in the lobe regions or in the guide regions; 
wherein a [[the]] depth of the at least one inner groove increases in the lobe regions or in the guide regions toward a [[the]] middle of the lobe regions or the guide regions.

43. (Currently amended) A boot, comprising: 
a first fastening region, a second fastening region, and a pleated region between the first fastening region and the second fastening region;

wherein [[the]] depths of the at least two outer grooves increase in the lobe regions toward a [[the]] middle of the lobe regions.  

44. (Currently amended) A boot, comprising: 
a first fastening region, a second fastening region, and a pleated region between the first fastening region and the second fastening region; 
wherein the first fastening region includes connecting regions, guide regions, and a connector seat region that has a connector seat region surface and an opposing undersurface, wherein there are at least two substantially parallel outer grooves in the lobe regions or in the guide regions, starting from the connector seat region surface; and 
wherein [[the]] depths of the at least two outer grooves increase in the guide regions toward a [[the]] middle of the guide regions.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Bellows comprising at least one internal groove as claimed in independent claims 23, 43, and 44 of the instant 
JP 2009 085265 (Suzuki et al.) discloses a bellow, in Figures 1-8, as claimed with at least one inner groove (spaces between 14, 15, 16), except for (a) a depth of the at least one inner groove increases in the lobe regions or in the guide regions toward a middle of the lobe regions or the guide regions (for claim 23); (b) at least two substantially parallel outer grooves in the lobe regions or the guide regions, and depths of the at least two outer grooves increase in the lobe regions toward a middle of the lobe regions (for claim 43); and (c) at least two substantially parallel outer grooves in the lobe regions or the guide regions, and depths of the at least two outer grooves increase in in the guide regions toward a middle of the guide regions (for claim 44).        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight.  For instance, DE 101 31 302 (applicant admitted prior art) discloses a boot as claimed with at least one inner groove. Prior art is silent about (a) a (b) at least two substantially parallel outer grooves in the lobe regions or the guide regions, and depths of the at least two outer grooves increase in the lobe regions toward a middle of the lobe regions (for claim 43); and (c) at least two substantially parallel outer grooves in the lobe regions or the guide regions, and depths of the at least two outer grooves increase in in the guide regions toward a middle of the guide regions (for claim 44).        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NATHAN CUMAR/Primary Examiner, Art Unit 3675